         Case 1:20-cv-06489-ALC Document 20 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     November 16, 2020
 MOROCCANOLI, INC.,

                                Plaintiffs,
                                                           20-cv-6489 (ALC)
                    -against-
                                                           ORDER
 TAL SARAH ESHKOLI ET AL,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

      Defendants request a pre-motion conference in anticipation of a motion to dismiss the
complaint. Plaintiff shall respond by November 18, 2020.

SO ORDERED.

Dated:    November 16, 2020
          New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
